Citation Nr: 0033631	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  96-31 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
pension benefits was properly created.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A 
notice of disagreement was received in May 1996.  A statement 
of the case was issued in July 1996.  A substantive appeal 
was received from the veteran in August 1996.  In May 2000, 
this matter was remanded for further development.  


FINDINGS OF FACT

1.  The veteran's May 1995 application for VA improved 
pension benefits reflects that his spouse was receiving 
benefits from the Social Security Administration (SSA) and 
that the veteran was to receive retirement income, at which 
time he would notify VA immediately.  

2.  In August 1995, the veteran was awarded VA improved 
pension benefits; according to the August 1995 award letter, 
the amount of such benefits was based in part on the 
veteran's receipt of "other retirement" income.

3.  In a January 1996 letter, the RO essentially informed the 
veteran that his spouse was retroactively added to his award, 
and income previously listed as "other retirement" income 
of the veteran was listed as "social security" income of 
his spouse; it was noted that the veteran had no retirement 
income. 

4.  In April 1996, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR) wherein he noted that 
he was in receipt of monthly retirement income, and in May 
1996, the RO retroactively adjusted his pension due to the 
receipt of this income, which created the overpayment at 
issue in this case.

5.  The veteran knew or should have known that he was in 
receipt of an erroneous pension award from June 1995, and 
failed to report same.  

6.  While VA shares some of the fault in the creation of the 
overpayment, it was not the result of sole administrative 
error.


CONCLUSION OF LAW

The overpayment of improved pension benefits was not due 
solely to administrative error on the part of the VA and, 
therefore, the indebtedness was properly established.  
38 U.S.C.A. § 5112(b)(9) (West 1991); 38 C.F.R. §§ 3.23, 
3.500  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board points out that basic entitlement to VA 
improved pension exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c) 
(West 1991); 38 C.F.R. §§ 3.3(a)(3) (2000).  For improved 
pension purposes, the veteran's annual income includes the 
income of his dependent spouse. 38 C.F.R. § 3.23 (2000).  

A review of the record reflects that the veteran applied for 
VA improved pension benefits in May 1995.  In his 
application, he indicated that he was then receiving no 
income from any sources, but that his spouse was in receipt 
of $357 per month from SSA.  The veteran did note on the 
application that he was to receive retirement income and that 
he would notify VA immediately when he began receiving such 
income. 

In August 1995 the veteran was awarded VA improved pension 
benefits effective from June 1, 1995.  In an August 1995 
award letter from the RO, the veteran was informed that that 
his monthly pension was based on his countable income 
(specifically listed under "veteran") which consisted 
solely of "other retirement" income in the amount of 
$4,284.  The award letter and attached VA Form 21-8768 also 
informed the veteran that pension is an income based program, 
based on total "family" income, and that he was obligated 
to report changes in income immediately.

The Board notes that at the time the veteran was awarded 
pension benefits, his spouse had not been added to his award 
(i.e. additional pension for a dependent) as he had yet to 
provide all of the necessary documentation (regarding her 
prior divorces).  He subsequently provided such 
documentation, and was essentially notified, in a January 
1996 letter, that his spouse was retroactively added to his 
award.  In this letter, however, the amount previously listed 
as "other retirement" income of the veteran was listed as 
"social security" income of his spouse (it was noted that 
the veteran had no "retirement" income). 

In April 1996, the veteran submitted an EVR wherein he noted 
that he was in receipt of monthly retirement income, and in 
May 1996, the RO retroactively adjusted his pension due to 
the receipt of this income, which created the overpayment at 
issue in this case.

In his May 1996 notice of disagreement with this action, and 
essentially throughout the course of the appeal, the veteran 
(and his representative) has contended that the overpayment 
was created as a result of an administrative error on the 
part of VA.

The crux of the veteran's contention is that he was under the 
impression that his retirement income had been taken into 
account from the time he began receiving pension, as "other 
retirement" income was listed in the original award letter 
as having been considered by the RO in calculating his award.  
He also claims that he had informed VA of his retirement 
income prior to the date his entitlement to pension was 
established (he claims to have submitted a copy of a bank 
document to that effect), and that he assumed that this was 
the income listed under "other retirement."  He further 
points out that as his wife had yet to be added to his award, 
he assumed that her income was not considered.  Finally, on 
VA Form 9, received in August 1996, the veteran stated that 
in April 1995, he filed paperwork with a "local VA office," 
including the statement relating to his private pension from 
First Citizens Bank, signed by Ms. [redacted].  Due to 
all of these circumstances, he essentially contends that the 
debt was created due to VA error. 

Subsequent to the May 2000 Board remand, the RO, in a letter 
dated that same month, requested that the veteran submit more 
specific information regarding where he sent information (the 
bank statement) regarding his retirement income in April 
1995.  In June 2000 the veteran responded that from "the 
best [he could] tell" he mailed such information to the RO 
in Roanoke.  He noted that his claim was originally made 
through his representative (he listed a woman's name, who the 
RO noted was an employee of the Virginia Department of 
Veterans Affairs), and that he called her but that she told 
him that she did not have a copy of the bank statement.  

It is pointed out that in order for the Board to determine 
that an overpayment was not properly created, it must be 
established that the veteran was legally entitled to the 
benefits in question, or if there was no legal entitlement, 
then it must be shown that the VA was solely responsible for 
the veteran being erroneously paid benefits.  Sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).

Upon a thorough review of the record, the Board concedes that 
VA bears some of the fault in the creation of this debt, in 
that a confusing picture was painted by the award letter 
issued in August 1995.  Specifically, the Board is opinion 
that this confusion would have been avoided had the RO listed 
income considered at the time as the spouse's SSA benefits or 
"other income" as opposed to "other retirement" income of 
the veteran, particularly since he noted, in his May 1995 
application that he would be receiving retirement income (as 
it turned out, in the near future).  

Be that as it may, the Board finds that VA was not solely at 
fault in the creation of the overpayment.  In this regard, 
the Board points out that, regardless of the confusing nature 
of the August 1995 award letter, the amount listed as "other 
retirement" income, $4,284, is exactly the amount arrived at 
when multiplying $357 - the spouse's monthly SSA benefits as 
reported by the veteran in the May 1995 application - by 12.  
Further, this amount is clearly less than the yearly amount 
the veteran would be receiving in retirement benefits (by the 
Board's calculations, $5,568).  Therefore, the Board is of 
the opinion that the veteran knew or should have known, that 
the "other retirement" income listed was actually his 
spouse's SSA benefits or at the very least was less than his 
retirement benefits.  

As well, the Board points out that, as noted above, the 
January 1996 letter informing the veteran that his spouse was 
retroactively added to his award clearly indicated that 
income used in determining his pension amount included his 
spouse's SSA benefits only; and it was noted that the veteran 
was receiving no retirement income.  Despite any earlier 
confusion the veteran may have had, that letter should have 
made abundantly clear that not all of his family income was 
being counted.  Yet there is no indication in the claims file 
that the veteran took steps to notify VA and minimize any 
overpayment; it was not until the receipt of the April 1996 
EVR that the RO first became aware that the veteran was, in 
fact, receiving retirement income.  The veteran's contention 
to the effect that he informed VA of his retirement income 
prior to being awarded pension benefits is unsubstantiated.  

In light of these facts, the Board finds that the veteran was 
not without fault in the creation of the overpayment of 
compensation and, thus, both VA and the veteran share fault 
in the creation of the indebtedness at issue.  As such, the 
actions by VA in creation of the debt did not amount to sole 
administrative error.  

As such, the Board finds that the overpayment of improved 
pension benefits, in the now calculated amount of $4,750, was 
properly created.  38 U.S.C.A. §§ 1521 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.273 (2000).  The overpayment at issue is 
based on that fact that the veteran was paid improved pension 
benefits on the basis of his spouse's SSA benefits only when 
in fact he was receiving retirement income.  For that period 
the veteran was paid VA pension at a monthly rate which was 
not reduced dollar for dollar due to additional receipt of 
this retirement income.

As a final note, and as noted in the May 2000 Board remand, 
the RO originally addressed this claim as to whether the 
veteran's spouse's income was properly included in 
determining the amount of pension originally payable (listed 
in the August 1995 letter) prior to her being added to the 
award, when in fact, as noted above, the veteran's main 
contention is that the overpayment was created as a result of 
administrative error.  The Board notes that ultimately, 
inclusion of the spouse's income - albeit prior to her being 
legally recognized as a dependent - was correct (see 
38 C.F.R. § 3.23 (2000)), and was apparently done so to avoid 
an overpayment when she was eventually included, 
retroactively, in the award.  There is no provision that the 
Board can find that precluded such action (which, in fact, is 
generally done as a benefit to the beneficiary).  


ORDER

The appeal is denied.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

